DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidich (US Patent No. 7,299,509) in view of Barrett (US Patent No. 4,360,935) and Johnson et al. (US Patent No. 4,542,545).
Claim 1:
	Neidich teaches a retrofit bathtub (the bathroom is retrofitted with the tub of Neidich) comprising: (a) a bathtub body having a sidewall, the sidewall having a substantially U-shaped cutout (figure 14); (b) a substantially U-shaped step saddle (1401), the substantially U-shaped step saddle being sized to fit the substantially U-shaped cutout, the substantially U-shaped step saddle having; (i) a step plate, the step plate having a top surface being substantially horizontal 
	Neidich does not explicitly teach that the substantially U-shaped step saddle defines a recess having a bottom surface, the bottom surface being below the top surface of the step plate; that in the second closed position the door extends into the recess, wherein the top surface of the step plate remains uncovered; and the seal being positioned between the door and the recess in the second closed position.
	Barrett teaches a bathtub (10) having a u-shaped opening (38, 26; figure 1) and a door (28), wherein the u-shaped opening has a recess (see 46, figures 4 and 5) which extends around the u-shaped opening (figures 1, 4 and 5); the u-shaped opening having a top surface (40) and a bottom surface (below 46; figure 4) where the bottom surface is below the top surface (figure 4); that in 
	Johnson teaches a bathtub (17) having a u-shaped opening (9, 11; figures 1 and 2) and a door (7), wherein the u-shaped opening has a recess (9) which extends around the u-shaped opening (figures 1 and 2); the u-shaped opening having a top surface (upper surface of 11 at the bottom of the U) and a bottom surface (surface of 9 at the bottom of the U) where the bottom surface is below the top surface (figure 1); that in the second closed position (figures 3 and 4) the door (7) extends into the recess (figures 3 and 4); and a seal (15, 16) being positioned between the door and the recess in the second closed position (figures 5-7).
	Accordingly, the prior art demonstrates that it is known in the art to form the door and u-shaped sidewall cutout connection in three different ways: (a) where the door has a recess which conforms to the cutout (Neidich); (b) where the cutout has a recess which accepts a flat door (Barrett); and (c) where both the door and the cutout have mutually cooperative recesses (Johnson).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the door/cutout connection of Neidich with a door/cutout configuration wherein the cutout has the recess which accepts a flat door, as taught by Barrett, since it has been held that rearranging parts of an invention, here the location of the recess, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Additionally, at the time of the invention, it has been demonstrated by the prior art that three different ways of forming the door and cutout connection are known and it would therefore have been an obvious matter of design choice to a person of ordinary skill in 
Claim 2:
Neidich teaches the structure above but does not explicitly teach at least one magnet positioned on the door.
Johnson teaches a door assembly for a bathtub (figures 1 and 3), the bathtub (1) having a sidewall (2) with a U-shaped opening (figures 1 and 2) for door (7), wherein the mechanism used to hold the door closed and to make a watertight seal is magnetism provided by a magnetic gasket which is an available resiliently compressible gasket with an embedded magnetic strip. The magnetic attraction between the magnetic strip of the door mounted gasket and the ferromagnetic plate on, or ferromagnetic material of, the door stop is what holds the door closed. Further, the location of the magnetic gaskets and the ferromagnetic plate may be swapped, that is, the gaskets mounted on the door stop and the ferromagnetic plate on the door flange; or the magnetic gaskets may be mounted on both the door stop and door flange such that they would seal with a plate on the door flange and door stop, respectively (c. 2, l. 44-c. 3, l.11).

Claim 3:
	Neidich teaches the structure above but does not explicitly teach at least one magnet positioned on the substantially U-shaped step saddle.
Johnson teaches a door assembly for a bathtub (figures 1 and 3), the bathtub (1) having a sidewall (2) with a U-shaped opening (figures 1 and 2) for door (7), wherein the mechanism used to hold the door closed and to make a watertight seal is magnetism provided by a magnetic gasket which is an available resiliently compressible gasket with an embedded magnetic strip. The magnetic attraction between the magnetic strip of the door mounted gasket and the ferromagnetic plate on, or ferromagnetic material of, the door stop is what holds the door closed. Further, the location of the magnetic gaskets and the ferromagnetic plate may be swapped, that is, the gaskets mounted on the door stop and the ferromagnetic plate on the door flange; or the magnetic gaskets may be mounted on both the door stop and door flange such that they would seal with a plate on the door flange and door stop, respectively (c. 2, 1. 44-c. 3, l. 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the magnetic mechanism of Johnson to the bathtub of Neidich since Johnson teaches that the magnetic gasket provides a compressing force on the seal making a 
Claim 4:
Neidich teaches a support structure coupled with the step plate (the step saddle is formed of U-shaped channel stock bent into a U-shape; two vertically extending sides extend downwardly from the horizontal step plate as best shown in figure 16, the sides provide additional bracing/rigidity; alternatively, the support structure of figure 8 which supports the bathtub assembly is coupled with the step plate).
Claim 5:
Neidich teaches a strike plate coupled with the substantially U-shaped step saddle (figures 11 and 17-20) but does not explicitly teach at least one magnet coupled with the door, where the strike plate and the at least one magnet cooperate to retain the door in the second closed position.
Johnson teaches a door assembly for a bathtub (figures 1 and 3), the bathtub (1) having a sidewall (2) with a U-shaped opening (figures 1 and 2) for door (7), wherein the mechanism used to hold the door closed and to make a watertight seal is magnetism provided by a magnetic gasket which is an available resiliently compressible gasket with an embedded magnetic strip. The magnetic attraction between the magnetic strip of the door mounted gasket and the ferromagnetic plate on, or ferromagnetic material of, the door stop is what holds the door closed. Further, the location of the magnetic gaskets and the ferromagnetic plate may be swapped, that is, the gaskets mounted on the door stop and the ferromagnetic plate on the door flange; or the magnetic gaskets may be mounted on both the door stop and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the magnetic mechanism of Johnson to the bathtub of Neidich since Johnson teaches that the magnetic gasket provides a compressing force on the seal making a watertight seal and, as the tub fills the head pressure of the water increases the force on the door assisting the magnetic strip with its closure and sealing function (c. 2, l. 44-66).
Claim 6:
Neidich teaches a channel defined by the substantially U-shaped step saddle, wherein the channel is sized to mate with the seal such that the bathtub is substantially watertight in the second closed position (figure 17).
Claim 7:
Neidich teaches that the step plate includes integral support bracing that extends in a generally downward direction to support the step plate (the step saddle is formed of U-shaped channel stock bent into a U-shape; two vertically extending sides extend downwardly from the horizontal step plate as best shown in figure 16, the sides provide additional bracing/rigidity). Claim 8:
Neidich teaches that the step plate includes a tread (figure 16).

Claim 9:
Neidich teaches that the substantially U-shaped step saddle is selectively attachable to the bathtub (capable of attachment or removal depending on the desire of the user).
Claims 10 and 12:


Johnson teaches a door assembly for a bathtub (figures 1 and 3), the bathtub (1) having a sidewall (2) with a U-shaped opening (figures 1 and 2) for door (7), wherein the mechanism used to hold the door closed and to make a watertight seal is magnetism provided by a magnetic gasket (15, 16) which is an available resiliently compressible gasket with an embedded magnetic strip, the magnetic gasket being positioned on the U-shaped opening and/or the strike plate surface of the door (figures 2 and 5-7). The magnetic attraction between the magnetic strip of the door mounted gasket and the ferromagnetic plate on, or ferromagnetic material of, the door stop is what holds the door closed. Further, the location of the magnetic gaskets and the ferromagnetic plate may be swapped, that is, the gaskets mounted on the door stop and the ferromagnetic plate on the door flange; or the magnetic gaskets may be mounted on both the door stop and door flange such that they would seal with a plate on the door flange and door stop, respectively (c. 2, l. 44-c. 3,1.11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the magnetic mechanism of Johnson to the bathtub of Neidich, such that the magnet is positioned on the second end plate, since Johnson teaches that the magnetic gasket provides a compressing force on the seal making a watertight seal and, as the tub fills the head pressure of the water increases the force on the door assisting the magnetic strip with its closure and sealing function (c. 2, l. 44-66).

Barrett teaches a bathtub (10) having a u-shaped opening (38, 26; figure 1) and a door (28), wherein the u-shaped opening has a recess (see 46, figures 4 and 5) which extends around the u-shaped opening (figures 1, 4 and 5); the u-shaped opening having a top surface (40) and a bottom surface (below 46; figure 4) where the bottom surface is below the top surface; that in the second closed position (figures 1, 4 and 5) the door (28) extends into the recess such that the top surface remains uncovered (see figure 4 illustrating that the top surface 40, at least in the vicinity of the outer surface near 16, is not covered by the door); and a seal (50, 56) being positioned between the door and the recess in the second closed position (figures 4 and 5).
	Johnson teaches a bathtub (17) having a u-shaped opening (9, 11; figures 1 and 2) and a door (7), wherein the u-shaped opening has a recess (9) which extends around the u-shaped opening (figures 1 and 2); the u-shaped opening having a top surface (upper surface of 11 at the bottom of the U) and a bottom surface (surface of 9 at the bottom of the U) where the bottom surface is below the top surface (figure 1); that in the second closed position (figures 3 and 4) the door (7) extends into the recess (figures 3 and 4); and a seal (15, 16) being positioned between the door and the recess in the second closed position (figures 5-7).
	Accordingly, the prior art demonstrates that it is known in the art to form the door and u-shaped sidewall cutout connection in three different ways: (a) where the door has a recess which conforms to the cutout (Neidich); (b) where the cutout has a recess which accepts a flat door (Barrett); and (c) where both the door and the cutout have mutually cooperative recesses (Johnson).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the door/cutout connection of Neidich with a door/cutout configuration wherein the cutout has the recess which accepts a flat door, as taught by Barrett, since it has been held that rearranging parts of an invention, here the location of the recess, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Additionally, at the time of the invention, it has been demonstrated by the prior art that three different ways of forming the door and cutout connection are known and it would therefore have been an obvious matter of design choice to a person of ordinary skill in the art, to have used whichever door and cutout connection was deemed expedient because applicant has not disclosed that its configuration provides an advantage, is used for a particular purpose, or solves a stated problem beyond that solved by the other disclosed configurations. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with any of the door and cutout connections because they all perform the same function of sealing the door of the tub equally well. Therefore, it would have been an obvious matter of design choice to modify Neidich to obtain the invention specified in claim 10.
Claim 11:
	Johnson teaches that the magnet includes a plurality of magnets (15, 16) embedded within the door (c. 2, l. 48-c. 3, l. 11).
Claim 13:

Claim 14:
See claim 9 above.
Claim 15:
Neidich teaches that the coupling the substantially U-shaped step saddle with the bathtub fixedly couples the U-shaped step saddle and the bathtub (c. 8, l. 14-20).
Claim 16:
	Neidich teaches a method for providing a door assembly for a retrofit bathtub (the bathroom is retrofitted with the tub of Neidich) (figure 11) comprising: providing a bathtub body having a sidewall, the sidewall having a substantially U-shaped cutout (figure 14); providing a substantially U-shaped step saddle (1401), the substantially U-shaped step saddle being sized to fit the substantially U-shaped cutout defined by the sidewall, the substantially U-shaped step saddle having; (i) a step plate, the step plate having a top surface and being substantially horizontal when positioned in the substantially U-shaped cutout (figure 14); (ii) a first end plate extending in a generally vertical direction from a first end of the step plate (figure 14); and (iii) a second end plate extending in a generally vertical direction form the second end of the step plate (figure 14); (c) a door assembly (figures 11,12 and 16), the door assembly having; (iv) at least one hinge (1602) coupled with the first end plate; (v) a door (1601), the door having a substantially planar configuration, wherein the door is coupled with the at least one hinge such that the door is pivotable about the at least one hinge (figures 16-
	Neidich does not explicitly teach that the substantially U-shaped step saddle defines a recess having a bottom surface, the bottom surface being below the top surface of the step plate; that in the second closed position the door extends into the recess, wherein the top surface of the step plate remains uncovered; and the seal being positioned between the door and the recess in the second closed position.
Barrett teaches a bathtub (10) having a u-shaped opening (38, 26; figure 1) and a door (28), wherein the u-shaped opening has a recess (see 46, figures 4 and 5) which extends around the u-shaped opening (figures 1, 4 and 5); the u-shaped opening having a top surface (40) and a bottom surface (below 46; figure 4) where the bottom surface is below the top surface; that in the second closed position (figures 1, 4 and 5) the door (28) extends into the recess such that the top surface remains uncovered (see figure 4 illustrating that the top surface 40, at least in the vicinity of the outer surface near 16, is not covered by the door); and a seal (50, 56) being positioned between the door and the recess in the second closed position (figures 4 and 5).

	Accordingly, the prior art demonstrates that it is known in the art to form the door and u-shaped sidewall cutout connection in three different ways: (a) where the door has a recess which conforms to the cutout (Neidich); (b) where the cutout has a recess which accepts a flat door (Barrett); and (c) where both the door and the cutout have mutually cooperative recesses (Johnson).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the door/cutout connection of Neidich with a door/cutout configuration wherein the cutout has the recess which accepts a flat door, as taught by Barrett, since it has been held that rearranging parts of an invention, here the location of the recess, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Additionally, at the time of the invention, it has been demonstrated by the prior art that three different ways of forming the door and cutout connection are known and it would therefore have been an obvious matter of design choice to a person of ordinary skill in the art, to have used whichever door and cutout connection was deemed expedient because applicant has not disclosed that its configuration provides an advantage, is used for a particular purpose, or solves a stated problem beyond that solved by the other disclosed configurations. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with any of the door and cutout connections because they all perform the same function of sealing the door of the tub equally well. Therefore, it would have been an obvious matter of design choice to modify Neidich to obtain the invention specified in claim 16.
Claim 17:
	See claim 4 above.
Claim 18:
	Neidich teaches that the coupling the substantially U-shaped step saddle with the bathtub fixedly couples the U-shaped step saddle and the bathtub (c. 8, l. 14-20).
Claim 19:
	See claim 2 above.
Claim 20:
	See claim 3 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the newly added claim limitations are taught by the newly cited prior art, therefore the arguments directed to Neidich, alone, are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726